    Case 2:17-cv-14581-ILRL-JVM Document 67 Filed 11/08/18 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

TAMARA G. NELSON and TIMOTHEA                               CIVIL ACTION
RICHARDSON, ET. AL.

VERSUS                                                      NO. 17-14581

MAYOR BELINDA CONSTANT, ET. AL.                             SECTION: “B”(1)



                                      ORDER

     Considering the untimely filed “Joint Motion to Continue Pre-

Trial Conference and Convene Scheduling Conference” (Rec. Doc.

66), that was filed on the eve of the final pretrial conference

date, but to avoid prejudicing parties for counsels neglect,

     IT   IS   ORDERED   that   the    motion   is   GRANTED.   A   scheduling

conference is set for November 30, 2018 at 9:30 a.m. with case

manager, Kimberly County, to pick new final pretrial conference

and trial dates. All parties are to call into the conference at 1-

888-557-8511, Access Code: 5654551.

     Parties’ counsel of record should note that their untimely

motion to continue, their failure to timely submit a proposed pre-

trial order, and their failure to timely seek an extension prior

to the submission deadline will not go unnoticed.

     New Orleans, Louisiana, this 7th day of November 2018.




                                      ___________________________________
                                      SENIOR UNITED STATES DISTRICT JUDGE
